Appellate Case: 11-4146          Document: 01019240283     Date Filed: 04/25/2014   Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                                              PUBLISH                             Tenth Circuit

                           UNITED STATES COURT OF APPEALS                           April 25, 2014

                                                                              Elisabeth A. Shumaker
                                            TENTH CIRCUIT                         Clerk of Court


  SAN JUAN COUNTY, UTAH, a Utah
  political subdivision,

                  Plaintiff - Appellant,

  and

  STATE OF UTAH,

                  Intervenor Plaintiff,

  v.                                                             No. 11-4146
                                                         (D.C. No. 2:04-CV-00552-BSJ)
  UNITED STATES OF AMERICA;                                        (D. Utah)
  DEPARTMENT OF INTERIOR;
  NATIONAL PARK SERVICE,

                  Defendants - Appellees.

  ---------------------------------------

  SOUTHERN UTAH WILDERNESS
  ALLIANCE; GRAND CANYON TRUST;
  THE WILDERNESS SOCIETY; SIERRA
  CLUB; NATIONAL PARKS
  CONSERVATION ASSOCIATION,

             Amici Curiae.
  __________________________________

  STATE OF UTAH,

                  Intervenor Plaintiff –
                  Appellant.

  and
Appellate Case: 11-4146          Document: 01019240283     Date Filed: 04/25/2014   Page: 2




  SAN JUAN COUNTY, UTAH, a Utah
  political subdivision,

                  Plaintiff,

  v.                                                             No. 11-4149
                                                         (D.C. No. 2:04-CV-00552-BSJ)
  DEPARTMENT OF INTERIOR;                                          (D. Utah)
  NATIONAL PARK SERVICE; UNITED
  STATES OF AMERICA,

                  Defendants - Appellees.

  ---------------------------------------

  SOUTHERN UTAH WILDERNESS
  ALLIANCE; GRAND CANYON TRUST;
  THE WILDERNESS SOCIETY; SIERRA
  CLUB; NATIONAL PARKS
  CONSERVATION ASSOCIATION,

                  Amici Curiae.


                           Appeal from the United States District Court
                                     for the District of Utah
                                 (D.C. No. 2:04-CV-00552-BSJ)


  Anthony Rampton (Bridget K. Romano, Assistant Utah Attorney General and Mark L.
  Shurtleff, Utah Attorney General with him on the brief), Assistant Utah Attorney
  General, Salt Lake City, Utah for the Plaintiff-Appellant State of Utah.

  Shawn T. Welch (Tamara L. Stevenson with him on the brief), Holland & Hart LLP, Salt
  Lake City, Utah for the Plaintiff-Appellant San Juan County, Utah.

  Aaron P. Avila, Attorney, (Bruce D. Bernard, Attorney, Ignacia S. Moreno, Assistant
  Attorney General, U.S. Dep’t of Justice Env’t & Natural Resources Div., Washington,
  DC; David B. Barlow, United States Attorney, Carlie Christensen, Assistant United
  States Attorney, District of Utah, Salt Lake City, Utah; G. Kevin Jones, Office of


                                                  -2-
Appellate Case: 11-4146        Document: 01019240283         Date Filed: 04/25/2014   Page: 3



  Regional Solicitor, Department of the Interior, Salt Lake City, Utah, with him on the
  brief), of U.S. Dep’t of Justice Env’t & Natural Resources Div., Washington, DC, for
  Defendant – Appellee.

  Before MURPHY, HOLLOWAY, and O'BRIEN, Senior Circuit Judges.


  O’BRIEN, Circuit Judge.


         This Quiet Title Act case requires us to decide whether the district court erred in

  rejecting the claims of San Juan County and the State of Utah1 to a public right-of-way,

  called Salt Creek Road, in Canyonlands National Park. We affirm.

                      BACKGROUND AND PROCEDURAL HISTORY

         Salt Creek Road is an unimproved 12.3-mile road intertwined with the creek bed

  in Salt Creek Canyon. The state and county wish to use their claimed right-of-way to

  prevent the United States from closing the Salt Creek Road to vehicle traffic.2 The road



         
            The late Honorable William J. Holloway, United States Senior Circuit Judge,
  fully participated in this appeal and joined this panel opinion, which was then circulated
  to all circuit judges on April 1, 2014. He passed away before the opinion could be filed
  and published. “The practice of this Court permits the remaining two panel judges if in
  agreement to act as a quorum in resolving the appeal.” United States v. Wiles, 106 F.3d
1516, 1516 n.* (10th Cir.1997); see also 28 U.S.C. § 46(d) (noting circuit court may
  adopt procedures permitting disposition of an appeal where remaining quorum of panel
  agrees on the disposition). The remaining panel members have acted as a quorum with
  respect to the opinion and no judge of this Court has objected to its publication.
         1
             The district judge granted Utah’s motion to intervene as a plaintiff.
         2
          Attachment A to this opinion provides a rough, not-to-scale map of the area in
  question. The map originates in the United States’ brief. San Juan County tells us the
                                                                          (Continued . . .)

                                                    -3-
Appellate Case: 11-4146     Document: 01019240283         Date Filed: 04/25/2014     Page: 4



  is the primary way for tourists to reach several scenic sites within the Canyonlands

  National Park, including Angel Arch. Without vehicle access, the only way to access

  Angel Arch is to make the nine-mile trek by foot. As the state and county explain, this

  trek renders Angel Arch inaccessible to many people, particularly those who lack the

  physical ability to make arduous hikes.

         The state and county base their claim on Revised Statute (R.S.) 2477. The statute

  read simply: “[T]he right of way for the construction of highways over public lands, not

  reserved for public uses, is hereby granted.”3 Congress enacted R.S. 2477 in 1866, and it

  remained in effect until 1976.4 Even then, however, Congress preserved the rights-of-

  way established under the statute. S. Utah Wilderness Alliance v. Bureau of Land Mgmt.

  (SUWA), 425 F.3d 735, 741 (10th Cir. 2005). Likewise, when Congress reserved




  map is misleading in that it fails to show Cave Springs road “continu[ing] to travel east
  from [the] Salt Creek road intersection.” (Reply Br. of San Juan County 4.)
  Nevertheless, the map provides a helpful visual aid to understanding the landmarks and
  road closures pertinent to the case. Although the larger road system to which the claimed
  road belongs (a system the United States refers to as “Salt Creek Route”) connects to the
  south side of the park, the terrain permits vehicle travel only from the park entrance to
  Upper Jump.
         3
          Act of July 26, 1866, ch. 262, § 8, 14 Stat. 251, 253, codified at 43 U.S.C. § 932,
  repealed by Federal Land Policy & Management Act of 1976, Pub. L. No. 94-579
  § 706(a), 90 Stat. 2743.
         4
           Federal Land Policy & Management Act of 1976, Pub. L. No. 94-579 § 706(a),
  90 Stat. 2743.




                                                 -4-
Appellate Case: 11-4146       Document: 01019240283          Date Filed: 04/25/2014   Page: 5



  Canyonlands National Park in 1964, clearly preventing new rights-of-way across these

  public lands, it made the reservation “subject to valid existing rights.”5

         R.S. 2477 “‘was a standing offer of a free right of way over the public domain.’”

  SUWA, 425 F.3d at 741 (quoting Lindsay Land & Live Stock Co. v. Churnos, 285 P. 646,

  648 (Utah 1929)). The public need only accept it. See id. The question of whether a

  R.S. 2477 right-of-way has been accepted is a question of federal law. However, “to the

  extent that state law provides convenient and appropriate principles for [implementing]

  congressional intent,” federal law “borrows” from it to “determin[e] what is required for

  acceptance of a right of way.” Id. at 768 (quotation marks omitted).

         Under Utah law, “[a] highway shall be deemed and taken as dedicated and

  abandoned to the use of the Public when it has been continuously and uninterruptedly

  used as a Public thoroughfare for a period of ten years.” Lindsay Land & Live Stock, 285
P. at 648 (quoting ch. 12, Laws of Utah 1886, § 2); accord Utah Code Ann. § 72-5-

  104(1). Neither R.S. 2477 nor Utah law requires any “administrative formalities” or

  “formal act of public acceptance” of the right-of-way. SUWA, 425 F.3d at 741; see

  Lindsay Land, 285 P. at 648. Accordingly, disputes involving R.S. 2477 rights-of-way

  often require a close examination of historical evidence of public use. SUWA, 425 F.3d

  at 772-76 (elaborating on the historical facts of several typical cases).




         5
             Pub. L. No. 88-950, § 1, 78 Stat. 934 (1964).


                                                   -5-
Appellate Case: 11-4146     Document: 01019240283         Date Filed: 04/25/2014      Page: 6



         Thus, the issue at trial was whether the public had accepted an R.S. 2477 right-of-

  way on Salt Creek Road through “continuous public use for a period of ten years” prior to

  the reservation of the lands for Canyonlands National Park on September 12, 1964.6

  (Joint App’x Vol. II at 484-85.) During a nine-day bench trial, the state and county

  produced a variety of historical evidence as proof of such use. To summarize, the

  evidence showed (1) residential and grazing uses at a site south of the road beginning in

  the late 1880s or early 1890s; (2) cattle herding and grazing in Salt Creek Canyon starting

  around 1891 and increasing gradually through the 1950s; (3) nascent uses of the canyon

  by boy scouts and tourists beginning as early as 1950; and (4) some uranium mining and

  oil exploration in the mid- to late-1950s.

         Following the trial, a judgment issued in favor of the United States. In the judge’s

  view, although the state and county were able to show a variety of historical uses of the

  road, the evidence was not sufficient to show the road had been in continuous public use

  as a public thoroughfare throughout a ten year period prior to the reservation of

  Canyonlands National Park in September of 1964:

                During the 1950s, a visit to Salt Creek Canyon and Angel
                Arch was an experience marked by pristine solitude.
                Continuous public use of the plaintiffs’ claimed right-of-way
                as a public thoroughfare—to reach Angel Arch or anywhere


         6
           The United States closed the historical access road to the public in late 1968 or
  early 1969. Later, in the mid-1970s, the United States closed a portion of the road near,
  but to the south, of the section claimed by the state and county; the closure started “a
  short distance above (south of) Bates Wilson Campsite.” (Ans. Br. of United States 14.)


                                                 -6-
Appellate Case: 11-4146     Document: 01019240283          Date Filed: 04/25/2014     Page: 7



                else in Salt Creek Canyon—had not yet begun by September
                of 1954, and indeed did not commence for some time
                thereafter. By September of 1964, it was certainly arguable
                that the plaintiffs’ claimed right-of-way . . . up Salt Creek
                Canyon to Angel Arch was in continuous public use as a
                public thoroughfare, primarily for the purpose of scenic
                tourism by the growing number of visitors to the Canyonlands
                area, and for other uses as well. By then, the path of the road
                had arguably become discernable on the ground as it
                traversed the Salt Creek stream bed—at least to the extent
                that the tracks were not washed away by the recurring flood
                events that are typical of Salt Creek. But given the evidence
                presented at trial, and this court’s findings based on that
                evidence, the same cannot be said for the ten years preceding
                September 12, 1964, and this court must conclude that the
                plaintiffs have failed to prove by clear and convincing
                evidence the requisite ten years of continuous public use of
                their claimed R.S. 2477 right-of-way as a public
                thoroughfare.

  (Joint App’x Vol. 2 at 550-52 (footnotes omitted).)

                                        DISCUSSION

         Contrary to the district judge’s decision, the state and county tell us they have

  demonstrated the required ten years of continuous public use of Salt Creek Road prior to

  the park reservation in 1964. Although the United States is satisfied with the judge’s

  merits decision, it contends sovereign immunity deprived the district court of jurisdiction.

  As it explains, this suit is premised on the waiver of sovereign immunity in the Quiet

  Title Act. It claims the limitation periods in the Act have expired, thereby preventing the

  state and county from taking advantage of the waiver.




                                                  -7-
Appellate Case: 11-4146     Document: 01019240283          Date Filed: 04/25/2014      Page: 8



                           I. Quiet Title Act/Sovereign Immunity

         Because the Quiet Title Act issue is jurisdictional, we consider it first. In doing

  so, “[w]e review de novo both the district court’s determination of subject-matter

  jurisdiction and its ruling on the applicability of a statute of limitations.” Rio Grande

  Silvery Minnow (Hybognathus amarus) v. Bureau of Reclamation, 599 F.3d 1165, 1175

  (10th Cir. 2010). We review the district court’s findings of jurisdictional fact for clear

  error. Id. Like the district judge, we conclude the claims of both the state and county are

  timely.

         Normally, sovereign immunity shields the United States from suit. FDIC v.

  Meyer, 510 U.S. 471, 475 (1994); see Block v. North Dakota ex rel. Bd. of Univ. & Sch.

  Lands, 461 U.S. 273, 280 (1983). Unless the United States waives its sovereign

  immunity, thereby consenting to be sued, the federal courts lack jurisdiction to hear

  claims against it. Meyer, 510 U.S. at 475; Block, 461 U.S. at 280; see United States v.

  Sherwood, 312 U.S. 584, 587-88 (1941). The terms of the waiver “define [the] court’s

  jurisdiction to entertain the suit.” Meyer, 510 U.S. at 475 (quotation marks omitted).

         The Quiet Title Act, under which the state and county brought their suit, is a

  limited waiver of sovereign immunity. Rio Grande Silvery Minnow, 599 F.3d at 1175.

  The Act provides the only way for claimants to “challenge the United States’ title to real

  property.” Id. Although the state and county jointly advance the same R.S. 2477 claim,

  the Act provides for both a general limitation period and a limitation period applicable




                                                  -8-
Appellate Case: 11-4146      Document: 01019240283          Date Filed: 04/25/2014      Page: 9



  only to claims brought by states. Accordingly, we discuss the claims of San Juan County

  and Utah separately.

  A. San Juan County’s Claim

         For claimants other than states, “Congress . . . limited the waiver” of sovereign

  immunity in the Quiet Title Act to actions filed within twelve years of the date of accrual.

  Knapp v. United States, 636 F.2d 279, 282 (10th Cir. 1980) (quoting 28 U.S.C.

  § 2409a(f) (now 28 U.S.C. § 2409a(g)); see Rio Grande Silvery Minnow, 599 F.3d at

  1175. The twelve-year period begins to run when the United States gives notice that it

  does not recognize (or will not continue to recognize) the legitimacy of a claimant’s use

  of federal lands. George v. United States, 672 F.3d 942, 946-47 (10th Cir.), cert. denied,

  133 S. Ct. 432 (2012). In other words, the period begins when the Quiet Title Act

  claimant “knew or should have known of the existence of some assertion—some claim—

  by the government of an adverse right.” Id. at 947.7 The “assertion” by the United States

  need only be sufficient to put potential plaintiffs on notice of the need to timely bring a

  quiet title action to protect their rights. See id. This is as an “exceedingly light” trigger

  “for starting [the] twelve-year clock running.” Id. at 944. But it is a necessary one


         7
           Although the county is a political subdivision of Utah, it correctly chose not to
  claim to be entitled to the more lenient limitation period applicable to suits by states. See
  Park Cnty., Mont. v. United States, 626 F.2d 718, 720 (9th Cir. 1980); see also N.
  Mariana Islands v. United States, 279 F.3d 1070, 1072 (9th Cir. 2002) (discussing the
  differential treatment, with respect to the limitation period, of states relative to other
  Quiet Title Act plaintiffs).




                                                   -9-
Appellate Case: 11-4146      Document: 01019240283          Date Filed: 04/25/2014     Page: 10



   because we are required to strictly construe the twelve-year limitation period in favor of

   the United States. Rio Grande Silvery Minnow, 599 F.3d at 1176. Since San Juan

   County filed its complaint on June 14, 2004, it is timely as long as the claim accrued no

   earlier than June 14, 1992.

          The dispute over the timeliness of the county’s claim centers on whether closures

   of roads within Salt Creek Canyon by the United States gave sufficient notice of its

   assertion of exclusive control. Two closures, illustrated in the attached map, are pertinent

   here. In 1969, the United States closed the “historical access road,”8 which was used to

   access the Salt Creek Road from the Canyonlands’ park entrance road, and constructed a

   new, more circuitous access road. Although the county does not claim a right-of-way to

   the historical access road, the United States argues the historical access road and the Salt

   Creek Road were merely different segments of the same continuous road. Thus, it

   explains, its closure of the historical access road placed the county on notice of its

   exclusive claim to the Salt Creek Road. The United States also points to its mid-1970s

   closure of a road segment south of the claimed road in Salt Creek Canyon. 9 This closure

   started just south of the Bates Wilson Camp and ran south through Upper Jump. While


          8
           To be clear, our use of the term “historical access road” refers only to the small
   portion of the Salt Creek Road immediately northeast of Cave Spring. See Attachment A.
          9
           Like the historical access road, this segment is not part of the road the county
   claims. And unlike the closure of part of the historical access road, the closure of this
   segment did not threaten to impede the public’s access to the claimed Salt Creek Road.




                                                  - 10 -
Appellate Case: 11-4146      Document: 01019240283          Date Filed: 04/25/2014       Page: 11



   this segment is located to the south of the claimed road, it is, like the historical access

   road, nearly adjacent to the claimed section of the road.

          According to the county, these closures did not give notice of an exclusive claim

   because the United States continued to allow the public to use Salt Creek Road, which

   remained accessible via the new access road. In the county’s view, the public’s use under

   the right-of-way can “peaceably coexist,” George, 672 F.3d at 947, with the ownership

   interest asserted by the United States.10

          The Ninth Circuit’s decision in McFarland v. Norton illustrates this peaceful

   coexistence. 425 F.3d 724, 727 (9th Cir. 2005). There, the claimant owned a parcel of

   land within Glacier National Park and sought to enforce an easement to a road serving as

   the primary route to the claimant’s land. Id. at 725. The United States had engaged in a

   series of progressively more restrictive management activities, but the court concluded

   they were not sufficiently inconsistent with the claimed easement to put the claimant on

   notice of the United States’ claim to exclusive ownership or exclusive control over the

   road. Id. at 727-28. In the 1950s, the United States stopped plowing the road. Id. Later,

   it banned snowmobiles. Id. In the 1970s, it erected wooden barriers but allowed the

   claimant to move them. Id. at 725. In 1976, it erected a locked cable barrier to prevent

   access, but unlocked the barrier whenever the claimant requested. Id. at 725-26. Finally,



          10
            It appears the permit gate (see Attachment A) was put in place after 1995 and
   access down Salt Creek Road was thereafter limited; see discussion infra pp. 14-15.


                                                   - 11 -
Appellate Case: 11-4146       Document: 01019240283        Date Filed: 04/25/2014      Page: 12



   in 1999, it told the claimant the road would be closed to everyone during the winter, and

   modified the lock system to deny the claimant winter access. Id. at 726. Although the

   United States freely exercised its “power to regulate” the road, none of its pre-1999

   management activities started the limitation period because they did not put the claimant

   on notice of any “claim of exclusive ownership.” Id. at 727. In essence, until the

   management activities were inconsistent with the claimed right-of-way, they did not

   provide the notice necessary to start the running of the limitation period.

          The same principle applies here. Perhaps the closure and demolition of the short

   historical access road and construction of the new access road would be sufficient to put

   the county on notice of the United States’ claim of its right to exclude others from using

   the historical access road. The same is, of course, true of the closure of the road segment

   to the south of the claimed right-of-way. But, as the judge found, the United States

   conscientiously ensured the public could continue to use Salt Creek Road. Because the

   public continued to have access to Salt Creek Road consistent with the claimed right-of-

   way, neither of the United States’ road closures provided the county with sufficient notice

   of the United States’ claim of a right to exclude the public, as would be necessary to

   assert a claim of exclusive ownership to Salt Creek Road (its right to exclude offers). See

   George, 672 F.3d at 947.

          The United States bristles at this result. It intimates the claim to the road was

   artificially constructed to omit any portion of the road for which the county might have

   had some notice of the United States’ claim. The United States may be right, but we see


                                                  - 12 -
Appellate Case: 11-4146       Document: 01019240283          Date Filed: 04/25/2014      Page: 13



   no reason this is improper. As the original plaintiff, the county is master of its own

   claim. Cf. Schmeling v. NORDAM, 97 F.3d 1336, 1339 (10th Cir. 1996) (observing

   plaintiffs, as “master[s] of the claim,” may prevent removal by omitting federal claims,

   “even if one is available”). As such, it may properly limit the scope of its claim to avoid

   both untimely claims and issues irrelevant to the Angel Arch access they wish to

   preserve. The county’s claim is timely.

   B. Utah’s Claim

          Utah’s claim presents a somewhat different timeliness issue. As we read Utah’s

   brief, it advances two rationales for the timeliness of its claim. First, in its view, the

   United States has done nothing to trigger the Quiet Title Act’s limitation period. And,

   Utah argues, even if the United States’ actions did trigger the limitation period, its claim

   is timely.

          The general trigger for the twelve-year limitation period in the Quiet Title Act is

   not applicable to states. 28 U.S.C. § 2409a(g) (“Any civil action under this section,

   except for an action brought by a State, shall be barred unless it is commenced within

   twelve years of the date upon which it accrued.”) (emphasis added). For states, the

   trigger is different because it requires more than fair notice; it requires substantial activity

   by the United States:

                 Any civil action brought by a State under this section with
                 respect to lands, other than tide or submerged lands, on which
                 the United States . . . has made substantial improvements or
                 substantial investments or on which the United States has
                 conducted substantial activities pursuant to a management


                                                   - 13 -
Appellate Case: 11-4146      Document: 01019240283          Date Filed: 04/25/2014          Page: 14



                  plan such as range improvement, timber harvest, tree
                  planting, mineral activities, farming, wildlife habitat
                  improvement, or other similar activities, shall be barred
                  unless the action is commenced within twelve years after the
                  date the State received notice of the Federal claims to the
                  lands.

   28 U.S.C. § 2409a(i).

              1. Applicability of the Limitation Period in § 2409a(i)

          Utah first challenges the applicability of the limitation period in § 2409a(i). It

   argues the activities the United States has undertaken on Salt Creek Road are not the

   kinds of substantial activities listed in the statute. Therefore, it says, because the

   condition precedent (substantial activity by the federal government) has not been met, its

   claim does not fall within the ambit of § 2409a(i)’s limitation period. We cannot stretch

   the statute that far.

          As the record demonstrates, the United States has conducted “substantial

   activities” with respect to the road. It reserved the land as Canyonlands National Park in

   1964. It reconstructed the park’s access road. It repaired and maintained the Salt Creek

   Road to ensure it remained passable for vehicles. This has included significant work to

   restore the road after floods. Because of these activities, the twelve-year limitation

   period in § 2409a(i) applies to Utah’s claim.

              2. Notice

          Nevertheless, Utah’s claim is timely. Unlike the Quiet Title Act’s general

   limitation period, the Act’s state-specific limitation period begins to run only when “the



                                                   - 14 -
Appellate Case: 11-4146      Document: 01019240283          Date Filed: 04/25/2014      Page: 15



   State receive[s] notice of the Federal claims to the lands.” 28 U.S.C. § 2409a(i). A state

   receives notice either (1) “by public communications with respect to the claimed lands

   which are sufficiently specific as to be reasonably calculated to put the claimant on notice

   of the Federal claim to the lands” or (2) “by the use, occupancy, or improvement of the

   claimed lands which, in the circumstances, is open and notorious.” Id. § 2409a(k). As

   with the general limitation period, the only notice sufficient to start the limitation period

   is notice of an adverse claim. See George, 672 F.3d at 947.

          According to the United States, the road closures discussed above, combined with

   a variety of other park management activities, show it provided Utah notice of its claim to

   “exclusive jurisdiction and control over Salt Creek Canyon and Salt Creek route since

   1964.” (Ans. Br. of United States 40.) These activities include (1) a 1965 Master Plan,

   which proposed the destruction of the historical access road; (2) the National Park

   Service’s 1970 recommendation that the upper canyon be designated as wilderness; (3)

   the 1977 “Assessment of Alternatives” “proposing further vehicle closures” (Id. at 41);

   (4) the 1992 Federal Register notice of the preparation of an updated backcountry

   management plan “encompass[ing] visitor use and roads” (Id.); and (5) its routine

   management of the road, including repairs, maintenance, closures, and regulation of

   vehicle traffic.

          Yet, as with the road closures, these activities did not put Utah on notice of a claim

   by the United States adverse to Utah’s claimed right-of-way. Throughout all of these

   activities, the Salt Creek Road remained fully accessible to the public. Indeed, the


                                                   - 15 -
Appellate Case: 11-4146      Document: 01019240283         Date Filed: 04/25/2014      Page: 16



   maintenance activities served to ensure the public continued to have access to the road.

   The first time the United States limited the public’s access to the road was sometime after

   January 1995, when the Park Service implemented the backcountry management plan’s

   proposed day-use permit system. This system allowed only ten private vehicles and two

   commercial vehicles to use the Salt Creek Road each day. Even this restriction may not

   have been sufficiently adverse to put Utah on notice of the United States’ claim of

   exclusive ownership, but, assuming it was, Utah’s claim, filed on April 22, 2005, is

   timely.

              II. Acceptance of the Salt Creek Road as a Public Right-of-Way

          The state and county contend they demonstrated acceptance of an R.S. 2477 right-

   of-way through ten years of continuous public use of Salt Creek Road prior to the

   reservation of Canyonlands National Park in 1964. In particular, they argue the district

   judge erred in (1) requiring them to show the public used the road with any frequency

   greater than “the public finds . . . convenient or necessary” (Opening Br. of San Juan

   County 26 (quotation marks omitted)); (2) requiring a showing of a “jeep road” or a

   “discernable road” (Id. at 30 (quotation marks omitted)); (3) disregarding evidence of

   uses occurring under a private right; (4) disregarding evidence showing Salt Creek Road

   was used by a variety of users since the late 1800s; and (5) concluding their claims must

   be proven by clear and convincing evidence. We see no error.

          In this appeal from a bench trial, our review of the district judge’s application of

   the law is de novo. Keys Youth Servs., Inc. v. City of Olathe, Kan., 248 F.3d 1267, 1274


                                                  - 16 -
Appellate Case: 11-4146       Document: 01019240283         Date Filed: 04/25/2014      Page: 17



   (10th Cir. 2001). We reverse factual determinations only if they are clearly erroneous.

   Id. That occurs when a factual finding lacks any support in the record or leaves us “with

   a definite and firm conviction that a mistake has been made.” Id. (quotation marks

   omitted). “If the district court’s account of the evidence is plausible in light of the

   record . . ., [we] may not reverse it even though convinced that had [we] been sitting as

   the trier of fact, [we] would have weighed the evidence differently.” Anderson v. City of

   Bessemer City, N.C., 470 U.S. 564, 565 (1985). This is so “regardless of whether the

   district court’s factual findings are based on credibility determinations or on documentary

   evidence.” La Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171, 1177 (10th Cir.

   2009).

            The parties agree on the general contours of the applicable law. As right-of-way

   claimants, the burden of proof of establishing an R.S. 2477 right-of-way lies with the

   state and county. SUWA, 425 F.3d at 768-69. This burden requires the claimants to show

   the public accepted the R.S. 2477 right-of-way by using it continuously as a public

   thoroughfare for ten years prior to reservation of rights by the United States.11 See id. at

   771.




            11
             Under Utah law, the public accepts an R.S. 2477 right-of-way through
   continuous public use “as a Public thoroughfare for a period of ten years.” Lindsay Land,
285 P. at 648 (quoting chapter 12, Laws of Utah 1886, § 2); accord Wasatch County v.
   Okelberry, 179 P.3d 768, 772-73 (Utah 2008); SUWA, 425 F.3d at 771.


                                                   - 17 -
Appellate Case: 11-4146      Document: 01019240283         Date Filed: 04/25/2014         Page: 18



   A. Frequency of Use

           The parties part ways, however, in their understanding of what the “continuous

   public use as a public thoroughfare for a period of ten years” standard requires. The state

   and county first complain of the district judge’s requirement of “direct proof of an ill-

   defined frequency of use.” (Opening Br. of San Juan County 24.) In their view, no

   particular frequency of use is required; the standard is satisfied when the public use is as

   often as the public finds convenient or necessary during the ten-year period. As they

   explain the law, the standard merely requires ten years of public use uninterrupted by any

   act of the United States intended to interfere with the public’s use; whatever it may have

   been.

           While we agree uninterrupted use is necessary, it is not alone sufficient to

   demonstrate the existence of a public thoroughfare for purposes of R.S. 2477. As we will

   explain, frequency or intensity of use is probative of the existence of a “public

   thoroughfare,” and, to the extent recent changes to Utah law minimize the importance of

   this factor, it nevertheless remains pertinent under federal law.

           Under Utah law, the “continuous public use as a public thoroughfare for a period

   of ten years” standard has three components: (1) continuous use; (2) a public

   thoroughfare; and (3) a ten-year-minimum period of use. See Utah Cnty. v. Butler, 179
P.3d 775, 780 (Utah 2008). The ten-year minimum is self-explanatory and the Utah

   courts have elaborated on the other two components of this standard.




                                                  - 18 -
Appellate Case: 11-4146      Document: 01019240283         Date Filed: 04/25/2014     Page: 19



          “Continuous” in this context means “without interruption.” Wasatch County v.

   Okelberry, 179 P.3d 768, 774 (Utah 2008). It includes any frequency of uninterrupted

   use, so long as the use occurs “as often as the public finds it convenient or necessary.”

   Id. at 774. But see Heber City Corp. v. Simpson, 942 P.2d 307, 312 (Utah 1997)

   (applying “convenient or necessary” as an inquiry to the purposes of use rather than the

   frequency of use).

          The “public thoroughfare” element refers to “a place or way through which there

   is passing or travel” by the public. Heber City Corp., 942 P.2d at 311 (quotation marks

   omitted); Jennings Investment, LC v. Dixie Riding Club, Inc., 208 P.3d 1077, 1081 (Utah

   Ct. App. 2009). To demonstrate the existence of a public thoroughfare, a claimant must

   show: “(i) passing or travel, (ii) by the public, and (iii) without permission.” Jennings

   Inv., 208 P.3d at 1081; see Heber City, 942 P.2d at 311.

          Although frequency (or intensity) of use is not an explicit component of the

   “public thoroughfare” analysis, it has always been pertinent to establishing sufficient

   “passing or travel” “by the public.” See SUWA, 425 F.3d at 771 (“The decisions make

   clear that occasional or desultory use is not sufficient.”). For instance, in Lindsay Land,

   the Utah Supreme Court found the claimed road was used by the public generally. 285 P.

   at 648. It reasoned the evidence showed both frequent and varied use. Id. (“[T]he road

   was used by many and different persons for a variety of purposes [and] the use made of it

   was as general and extensive as the situation and surroundings would permit, had the

   road been formally laid out as a public highway by public authority.”). While the


                                                  - 19 -
Appellate Case: 11-4146       Document: 01019240283        Date Filed: 04/25/2014     Page: 20



   frequency of use need not be “great,” it must be sufficient to call the road a “public

   thoroughfare.” See Boyer v. Clark, 326 P.2d 107, 108-09 (Utah 1958); see also Thomson

   v. Condas, 493 P.2d 639, 641 (Utah 1972) (intermittent or occasional use by hunters,

   fisherman, and shepherds, farmers, and miners is not sufficient); Harding v. Bohman, 491
P.2d 233, 234 (Utah 1971) (occasional use by deer hunters is insufficient); Cassity v.

   Castagno, 347 P.2d 834, 834-35 (Utah 1959) (regular use by a single cattleman for

   driving cattle is insufficient).

              1. Significance of Recent Changes in Utah Law

          The state and county resist this interpretation of Utah law. In their view, two 2008

   cases from the Utah Supreme Court, Wasatch County v. Okelberry, 179 P.3d 768 (Utah

   2008), and Utah County v. Butler, 179 P.3d 775 (Utah 2008), announced a new

   interpretation of the “continuous public use as a public thoroughfare for a period of ten

   years” standard. They argue these cases should not be interpreted, as we have done, in

   accord with Utah’s prior case law because the Utah Supreme Court specifically intended

   to jettison its prior standard as unworkable. See Okelberry, 179 P.3d at 774. And, they

   say, under this new interpretation, frequency of use is not a pertinent consideration.

          Although we believe the “public thoroughfare” element still requires a showing of

   sufficiently frequent public use, we acknowledge these recent Utah cases can be plausibly

   read to reject any inquiry into frequency of use. In Okelberry, the Utah Supreme Court

   determined that “continuous[] use[] as a public thoroughfare” required use only “as often

   as the public finds convenient or necessary.” 179 P.3d at 774. The essential meaning of


                                                  - 20 -
Appellate Case: 11-4146      Document: 01019240283          Date Filed: 04/25/2014      Page: 21



   “continuous[] use[] as a public thoroughfare,” the Okelberry court explained, is not

   frequent use, but use uninterrupted by an “overt act . . . intended by a property owner to

   interrupt the use of [the] road as a public thoroughfare.” Id.

          Even if the interpretation advanced by the state and county is correct, we

   nevertheless conclude it does not apply here. Federal law governs our interpretation of

   R.S. 2477. SUWA, 425 F.3d at 768. True, R.S. 2477 was enacted “against a backdrop of

   common law, without any indication of intention to depart from or change common law

   rules.” Id. at 763. Stated another way, state common law has provided “convenient and

   appropriate principles for [carrying out] congressional intent,” and we have used it in the

   past to determine how the public can accept an R.S. 2477 right-of-way and to elaborate

   on the term “highway.” Id. at 768; see id. at 782 (defining “highway”). However, state

   law ceases to provide “convenient and appropriate principles” when it contravenes

   congressional intent. See id. at 767-68. Assuming, arguendo, frequency of use is no

   longer pertinent under Utah law as interpreted in Okelberry and Butler, this interpretation

   contravenes Congress’ express intent in two ways.

          First, as Lindsay Land demonstrates, frequency and variety of use were critical

   common-law inquiries into the acceptance of an R.S. 2477 right-of-way. 285 P. at 648.

   While it is difficult to crystallize in a verbal formula the precise level of use necessary for

   acceptance of an R.S. 2477 right-of-way, SUWA, 425 F.3d at 772, the Utah Supreme

   Court’s new standard defies sensible application in the R.S. 2477 context. Taking the

   new Utah standard at its word, a right-of-way could spring into being at the most


                                                   - 21 -
Appellate Case: 11-4146      Document: 01019240283         Date Filed: 04/25/2014       Page: 22



   infrequent use of a path by a member of the public, so long as the use remained

   uninterrupted for ten years.12 Not only does such a lenient standard clash with the

   common-law standard, it also eliminates the effect of the limiting phrase “for the

   construction of highways” in the text of R.S. 2477: “[T]he right of way for the

   construction of highways over public lands, not reserved for public uses, is hereby

   granted” (emphasis added). Thus, the “as often as the public finds convenient or

   necessary” standard departs from Congress’ intent in enacting R.S. 2477. The limiting

   phrase “for the construction of highways” should be read as congruent with the common-

   law understanding of “public thoroughfare” 13 and the multi-factor common-law analysis

   exemplified in Lindsay Land. 285 P. at 648; see SUWA, 425 F.3d at 763 (reasoning R.S.

   2477’s “statutory terms must be read as embodying their common law meaning”).




            12
             Moreover, such meager uses may, reasonably, escape notice by federal
   authorities or, if noticed, be tolerated because of their insignificance. We are unwilling to
   presume such trivial events are sufficient to establish a public thoroughfare across federal
   lands.
       13
          This definition is consistent with the common understanding of the term
   “thoroughfare.” Merriam-Webster’s online dictionary, at http://www.merriam-
   webster.com/dictionary/thoroughfare, defines “thoroughfare” as:
          1 : a way or place for passage: as
                 a : a street open at both ends
                 b : a main road
   Cambridge Dictionaries Online, at http://dictionary.cambridge.org/us/dictionary/
   american-english/thoroughfare, is more direct: a “thoroughfare” is “a road that connects
   to other roads.”


                                                  - 22 -
Appellate Case: 11-4146       Document: 01019240283        Date Filed: 04/25/2014      Page: 23



          Second, and perhaps more importantly, when Congress repealed R.S. 2477, it

   chose to preserve only those rights-of-way existing on the date of repeal, October 21,

   1976. See Sierra Club v. Hodel, 848 F.2d 1068, 1083 & n.14 (10th Cir. 1988) (noting

   scope of R.S. 2477 right-of-way is determined with respect to state law as of date of

   repeal of statute), overruled on other grounds, Village of Los Ranchos De Albuquerque v.

   Marsh, 956 F.2d 970 (10th Cir. 1992). Applying the Utah Supreme Court’s more lenient

   2008 standard would retroactively broaden the public’s eligibility for R.S. 2477 rights-of-

   way beyond what Congress could have intended to preserve.

          The intensity of public use remains a pertinent component in determining the

   existence of a public thoroughfare. The district judge did not err in considering it.

   B. Proprietary Interests

          The state and county also argue certain cattle-grazing uses of the Salt Creek Road

   should have been considered. The district judge found these uses were not particularly

   probative as to the existence of a public thoroughfare because the users had “proprietary

   interests in upper Salt Creek.”14 (Joint App’x Vol. II at 545.)

          The evidence at trial suggested one of the more prominent uses of the Salt Creek

   Road prior to the reservation of Canyonlands National Park was cattle ranching. Cattle

   ranchers—particularly the ranchers of the Scorup-Somerville Cattle Company—used Salt


          14
             Although San Juan County complains there was no evidence to support the
   district court’s reference to grazing permits, the record supports this reference. (Joint
   App’x Vol. 7 at 1807-1809; Vol. 9 at 2330-2375; Vol. 10 at 2597-2625.)


                                                  - 23 -
Appellate Case: 11-4146        Document: 01019240283         Date Filed: 04/25/2014      Page: 24



   Creek Road to move cattle between winter and summer grazing. The judge concluded

   the cattle-grazing evidence did not establish the existence of a public thoroughfare

   because (1) the grazing use occurred pursuant to federal grazing permits and a “1942

   deed to 80 acres of land near Kirk’s Cabin,” and (2) “it would strain the language to

   characterize [the ranchers’] presence as a ‘public’ use, or [to say the] Salt Creek Canyon

   was then being used as a ‘public thoroughfare.’” (Id.)

          Again, the judge properly considered these facts. As to the grazing permits, the

   Utah courts have consistently held “‘[u]se under private right is not sufficient’” to

   demonstrate public use. Heber City, 942 P.2d at 311 (quoting Morris v. Blunt, 161 P.
1127, 1131 (Utah 1916)); see Butler, 179 P.3d at 782; Jennings Inv., 208 P.3d at 1082.

   The judge did not err in disregarding use under private right in considering the existence

   of a public thoroughfare.

          The state and county suggest the grazing permits and deed only authorized the

   grazing, not the travel to and from the grazing sites. That is a stretch, but even if true, the

   trial judge still did not err in concluding the cattle grazing did not establish a public

   thoroughfare. Indeed, the Utah Supreme Court reached the same conclusion on similar

   facts in Cassity. 347 P.2d at 834-35. There, although the claimant regularly drove his

   cattle along a strip of land to reach winter grazing lands, this use was not sufficient to

   establish the strip as a public highway. Id. Here, similarly, the cattle-grazing uses were

   not, by themselves, sufficient to demonstrate the existence of a public thoroughfare.

   During much of the time in question, the cattle-grazing appeared to be the only apparent


                                                   - 24 -
Appellate Case: 11-4146      Document: 01019240283         Date Filed: 04/25/2014      Page: 25



   use of the road, and the grazing was primarily done by a single user—the Scorup-

   Somerville Cattle Company. This was not use “by many and different persons for a

   variety of purposes.” See Lindsay Land, 285 P. at 648.

          The assessment of the cattle-grazing evidence was properly done.

   C. Constructed Jeep Road/Discernible Road Standard

          The state and county also argue the district judge erred in “requir[ing] a

   constructed jeep road.” (Opening Br. of San Juan County 30.) We see no error.

          Although R.S. 2477 was a grant for the “construction of highways over public

   lands,” mechanical construction is not necessary to prove a R.S. 2477 right-of-way.

   SUWA, 425 F.3d at 777-78. Nevertheless, “evidence of actual construction (appropriate

   to the historical period in question), or lack thereof, can be taken into consideration as

   evidence of the required extent of public use, though it is not a necessary or sufficient

   element.” Id. at 778.

          This is what the trial judge did. He did not require a constructed jeep road.

   Rather, he considered the presence (or lack) of a discernible road as probative of whether

   a public thoroughfare existed. He noted that, as scenic tourism developed in the late

   1950s and early 1960s, the road began to become “discernable on the ground.” (Joint

   App’x Vol. 2 at 551.) He explained how this lack of a discernible road during the ten

   years prior to the reservation of Canyonlands National Park was consistent with the

   “pristine solitude” prevailing in the Salt Creek Canyon at the time. (Id. at 550.) And, he

   considered this evidence alongside the other evidence probative of the existence of a


                                                  - 25 -
Appellate Case: 11-4146       Document: 01019240283          Date Filed: 04/25/2014       Page: 26



   public thoroughfare. Under our precedent, this use of the evidence was correct and

   permissible. See SUWA, 425 F.3d at 778.

   D. Full Consideration of the Evidence

          The state and county also argue the trial judge either glossed over or disregarded

   evidence of the public’s use of the road. Both emphasize the evidence of use of Salt

   Creek Road extending back to 1890. According to Utah, for instance:

          Beginning in 1890 and continuing for more than 100 years, homesteaders
          . . . , ranchers . . . , miners, and adventurers . . . forged, and thereafter used
          as desired, a road through Salt Creek Canyon that stretched more than 12
          sandy miles, meandering in and out [of] a streambed, but always taking the
          user where it was convenient and necessary to go.

   (Opening Br. of Utah 47.)

          The state and county put on a strong case, but so did the United States. In the end,

   whether the public used the claimed road continuously for ten years prior to the

   reservation of the park is a factual issue. It is the role of the judge to weigh the evidence

   presented at a bench trial. See Keys Youth Servs., 248 F.3d at 1274-75. The trial judge

   determined both the credibility and relative persuasiveness of the evidence presented.

   See id. We have carefully reviewed those determinations, and they do not leave us with a

   “definite and firm conviction that a mistake has been made.” See id. Nor can we identify

   any factual findings without support in the record. See id. There was no clear error in the

   assessment of the evidence.




                                                    - 26 -
Appellate Case: 11-4146      Document: 01019240283          Date Filed: 04/25/2014    Page: 27



   E. Evidentiary Standard

          Because the judge correctly concluded the evidence of the existence of a public

   thoroughfare failed to satisfy either the more lenient “preponderance of the evidence”

   standard or the more stringent “clear and convincing evidence” standard, we need not

   resolve the dispute over the proper standard.

                                        CONCLUSION

          The state and county failed to carry their burden of establishing ten years of

   continuous public use of the Salt Creek Road as a public thoroughfare prior to reservation

   of Canyonlands National Park in 1964.

          AFFIRMED.




                                                   - 27 -
Appellate Case: 11-4146   Document: 01019240283    Date Filed: 04/25/2014   Page: 28



                 ATTACHMENT: ROADMAP WITH LANDMARKS




                                          - 28 -